Exhibit 10.16

FIRST AMENDMENT

TO

ESPERION THERAPEUTICS, INC.

2017 INDUCEMENT EQUITY PLAN

A.        The Esperion Therapeutics, Inc. 2017 Inducement Equity Plan (the
“Plan”) is hereby amended by deleting the first sentence of Section 3(a) and
substituting therefore the following:

“The maximum number of shares of Stock reserved and available for issuance under
the Plan shall be 1,150,000 shares, subject to adjustment as provided in Section
3(b).”

B.         The effective date of this First Amendment shall be November 20,
2019.

C.         Except as amended herein, the Plan is confirmed in all other
respects.



